United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2891
                        ___________________________

                                    Ricky Davis

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: April 23, 2014
                               Filed: April 28, 2014
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

      Ricky Davis appeals from an order of the District Court1 affirming the denial
of supplemental security income. On appeal, Davis’s only challenge is to the

      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
adequacy of the hypothetical the administrative law judge (ALJ) posed to the
vocational expert (VE). We find no merit to this challenge. See Myers v. Colvin, 721
F.3d 521, 524 (8th Cir. 2013) (standard of review). Specifically, we conclude that the
hypothetical set forth those impairments that were supported by substantial evidence
on the record as a whole, that were accepted as true, and that captured the concrete
consequences of the impairments and thus that the ALJ properly relied on the VE’s
response to the hypothetical to find Davis not disabled. See Renstrom v. Astrue, 680
F.3d 1057, 1067 (8th Cir. 2012); see also Hulsey v. Astrue, 622 F.3d 917, 922 (8th
Cir. 2010) (noting that VE’s testimony constitutes substantial evidence when it is
based on hypothetical that accounts for all of claimant’s proven impairments). We
affirm the judgment of the District Court.
                        ______________________________




                                         -2-